             Case 5:16-cr-00373-EJD Document 167 Filed 08/19/19 Page 1 of 1
                                                                                S DISTRICT
                                                                             ATE           C
                                                                            T




                                                                                                           O
                                                                       S




                                                                                                            U
 1




                                                                      ED
     J. DAVID NICK, Esq. (Cal. State Bar No. 157687)




                                                                                                             RT
                                                                  UNIT
     LAW OFFICES OF J. DAVID NICK                                                               D
 2
     A Professional Legal Corporation                                                DENIE




                                                                                                                 R NIA
 3
     345 FRANKLIN STREET
     San Francisco, CA 94102
                                                                                                        Davila




                                                                  NO
                                                                                            w a rd J.
 4   Tel: 415/552-4444
                                                                                        d
                                                                                Judge E




                                                                                                                 FO
     Fax: 415/358-5897




                                                                    RT
     EMAIL:jdavidnick@lawyer.com




                                                                                                             LI
 5
                                                                           ER       8/19/2019




                                                                      H




                                                                                                            A
                                                                                N                            C
     Attorney for Defendant                                                                       F
 6                                                                                  D IS T IC T O
     GOYKO G. KUBUROVICH                                                                  R
 7
                             UNITED STATES DISTRICT COURT
 8
                           NORTHERN DISTRICT OF CLAIFORNIA
 9                                 SAN JOSE DIVISION
10
     UNITED STATES OF AMERICA                     )     NO. 5: 16-cr-00373-EJD
                                                  )
11
                     Plaintiff,                   )
                                                  )     DEFENDANT'S UNOPPOSED EX PARTE
12
           vs.                                    )     APPLICATION FOR RECOMMENDATION
                                                  )     FROM COURT TO BUREAU OF PRISONS
                                                  )     FOR INCARCERATION LOCATION.
13   GOYKO G. KUBUROVICH,                         )
14                   Defendant.                   )
                                                  )
15
                                                  )
        Defendant GOYKO G. KUBUROVICH (“defendant”) hereby requests this court to
16
     issue a recommendation to the United States Bureau of Prisons for the defendant to be
17
     incarcerated at the Federal Correctional Institution, at Lompoc, CA.
18
        On June 25, 2019 Assistant United States Attorney Scott Simeon informed defense
19
     counsel the United States had no objection to this request. It is therefore respectfully
20
     requested the court issue a recommendation to the United States Bureau of Prisons for
21
     the defendant to be incarcerated at the Federal Correctional Institution, at Lompoc,
22
     CA.
23

24
                                                       --------------/s/------------------
25   Dated: 8-8-19
                                                       J. DAVID NICK
26
                                                       Attorney for Defendant
27

28




                                           -1-
